Title: To James Madison from Sylvanus Bourne (Abstract), 16 June 1805
From: Bourne, Sylvanus
To: Madison, James


16 June 1805, “Amn Consulate Amsterdam.” “I yesterday had the honor to receive your letter of March 25h on the subject of the Consulate at Rottm. and I shall make arrangments to meet as far as circumstances may admit the views therein expressed.
“The Charge imposed on me however is peculiarly delicate. Mr A’s partners having dissolved the commercial connections between them the latter has at present no other means of support than what may arise from his official emoluments. I much fear therefore the effect which suddenly su<perce>ding him might have on his mind.
“I have been informed that for some time past he has been correct & Steady in his proceedings. I therefore purpose going on Shortly to Rottm. to ascertain more particularly the truth of this information—& should I find it to be the opinion of those who have concerns with him in business &c &c that the public service will not Suffer by his Continuing to exercise the Consular functions—I shal<l> make such a disposition of the affair as to reconcile his views with the regular organisation of the pla<ce> by appointing him as Agent in the Consulate for Said Port in which case all the official docum<ents> will stand in my name & he will sign as Agen<t>.
“Should it appear however that he is incap<able> of fullfilling the duties of the Office with corre[c]tn<ess> & propriety I shall then appoint another in his stead as soon as a suitable person can be found therefore.
“I trust this arrangment will meet your approbation.”
